Citation Nr: 0834636	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  


FINDING OF FACT

The competent medical evidence does not link a current left 
shoulder disorder to an incident in service. 


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§  1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his  possession that pertains to the 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
veteran in correspondence dated in February 2007.  In that 
letter, the RO advise the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Although no longer required 
by the regulations, the RO also requested that the veteran 
send any evidence in his possession that pertained to the 
claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. 
§ 3.159(b)(1)).  

In the correspondence dated in February 2007, the RO also 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO explained how the disability rating and 
effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records.  The RO sent a follow up letter in May 2007 
requesting information so it could obtain treatment records 
from Saint Francis Medical Center.  The RO received those 
treatment records.  In his VCAA response, dated in February, 
2007, the veteran affirmed that he had no other evidence to 
give to VA to substantiate his claim.

The veteran was provided with a VA examination, a report of 
which is contained in the claims file.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d) (2007).  "Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

Analysis

The Board has considered all evidence of record, including 
the August 2007 VA examination report, service medical 
records, treatment records from Saint Francis Hospital, and 
the veteran's own statements.  Based on this evidence, the 
Board finds that service connection is not warranted.

The veteran claimed that he injured his shoulder in service 
and that he currently suffers from a disability as a result 
of this injury.  The veteran stated in his VA form 646, dated 
in September 2007, that his arthritic left shoulder was the 
result of a motor vehicle accident he had while on active 
duty in July of 1965.  In the veteran's August 2007 VA 
examination report, examiner R.J. reported that the accident 
occurred on a country road about two and a half miles north 
of Spalding, Nebraska.  The veteran's vehicle ran off the 
road and into some trees.  The veteran sustained a mandibular 
fracture, a soft tissue injury to the presternal region, and 
a retroperitoneal abdominal hemorrhage.  Examiner R.J. 
reported that this information had been obtained from the 
veteran's service medical records and records from Saint 
Francis Hospital.  The veteran told examiner R.J. that he 
also sustained a left shoulder injury at the time of the 
motor vehicle accident.

The veteran's service medical records do not indicate a 
shoulder injury or that he sought treatment for shoulder pain 
in service.  In a July 1965 x-ray report from Saint Francis 
Hospital, Dr. B.W. wrote that there was suggestive evidence 
of linear fractures involving the medial superior portion of 
the left scapula.  Dr. B.W. stated there was no other 
evidence of injury in the left shoulder region.  

The medical evidence does not show that a present shoulder 
condition is related to the veteran's in-service motor 
vehicle accident.  The veteran's service medical records are 
negative for any shoulder treatment.  Particularly noteworthy 
is the veteran's separation examination report, dated in May 
1966, which included no mention of a shoulder injury or 
complaint of left shoulder pain.  The earliest documentation 
of left shoulder pain after service appeared in the VA 
examination report, dated in August of 2007.  This was over 
40 years after the veteran's discharge and is too remote to 
be considered related to service without a medical opinion 
stating otherwise.  

Finally, the August 2007 VA examination report failed to 
reflect medical findings of a current disability that is 
related to service.  In that report, R.J. noted that he had 
reviewed the veteran's claims file and examined the veteran 
prior to rendering his opinion.  Specifically, R.J. reported 
the July 1965 x-rays of the left shoulder after the injury 
were the only mention of left shoulder injury based on a 
review of the veteran's records.  R.J. stated the veteran 
developed degenerative changes of the glenohumeral joint 
since the accident, but the changes could have been caused by 
a number of factors.  Since the veteran did not have a 
glenohumeral fracture, R.J. was not able to say the veteran 
was experiencing post traumatic arthritis.  R.J. concluded 
that the current left glenohumeral arthritis was less likely 
than not caused by the motor vehicle accident sustained in 
service. 

The Board finds that R.J.'s report, which was based on a 
review of the veteran's claims file and a thorough physical 
examination, to be highly probative.  There is no competent 
medical evidence in the record to contradict this opinion; 
therefore it is controlling.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


